United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2283
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
James V. Heinen,                         *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                              Submitted: January 11, 2005
                                 Filed: January 19, 2005
                                  ___________

Before WOLLMAN, FAGG, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Police went to the mobile home of James V. Heinen to determine his well-
being. Heinen met the officers outside his residence. Although Heinen had been
drinking alcohol, was depressed, and told them he was having family problems, he
did not appear to be a threat to himself or others, so the officers left. About an hour
later, Heinen’s brother contacted the police and told them Heinen was depressed, had
family problems, and was threatening to kill himself. Heinen’s brother had gone to
Heinen’s home where he saw Heinen had cut his arm with a knife. The two men had
struggled over a handgun and it had discharged near Heinen’s brother’s head.
Heinen’s brother then fled the residence. Heinen’s brother did not tell the officers
whether Heinen’s family had left the residence and the officers did not know whether
the family was there. The officers contacted a superior, who knew Heinen’s family
lived at the home. The superior learned from the officers that Heinen had been
involved in a domestic dispute, was intoxicated, had barricaded himself, had fired a
gun, was threatening suicide, and had threatened to kill anyone who tried to stop him.

       The superior sent a team of officers back to Heinen’s residence to conduct
surveillance. While the officers were entering a wooded area near the home, they
heard six to eight rounds of machine gun fire. They also heard Heinen yelling that
everyone should leave him alone, and that he would kill anyone that came onto his
property or into his residence. Heinen also told police on the telephone that he was
in over his head and he was going to kill himself and anyone who tried to stop him.
After the team was in position, an officer shot Heinen with nonlethal munitions as
Heinen stood on his porch. Heinen fell back into his residence and yelled that he had
been shot. For the next hour, police could not account for Heinen’s family. They had
not seen the family inside or outside the house. As the officers pulled a patrol car into
Heinen’s driveway, Heinen announced from inside the house that he intended to
surrender. Heinen exited his house and walked to the front yard where officers
secured him.

       The officers saw blood on the porch railing, spindles, and decking. The
officers knew Heinen had a gash on his forearm, had threatened to kill people, had
domestic problems, and had shot off several rounds from a machine gun. The officers
did not know whether Heinen’s family members, who lived in the residence, were
there. Concerned for the safety of Heinen’s family, who could be injured inside the
home, the officers entered the residence to search for any victims. The officers went
through the home in less than a minute, looking anywhere a person could be found.
They initially saw more blood on the floor, appliances, walls, cabinets, and carpet,
even though Heinen’s clothing was not soaked with blood. During the sweep,



                                          -2-
officers found several firearms in plain view, including an AK-47 machine gun
leaning against a wall of the master bedroom.

       The Government charged Heinen with unlawful possession of a machine gun.
Heinen filed a motion to suppress the gun asserting it was the product of an illegal
search. After the district court* denied Heinen’s motion to suppress, he pleaded
guilty. Heinen appeals, and we affirm.

       When evaluating the suppression order, we review the district court’s factual
findings for clear error and its legal conclusions de novo. United States v. Janis, 387
F.3d 682, 686 (8th Cir. 2004). We must affirm the denial unless the decision is
unsupported by substantial evidence, is based on an erroneous view of the applicable
law, or in light of the entire record, we are left with the firm and definite conviction
that a mistake has been made. Id.

       Although the Fourth Amendment generally prohibits the warrantless search of
a person’s home, police may enter a private residence and conduct a search if exigent
circumstances require immediate action. Janis, 387 F.3d at 687; United States v.
Holloway, 290 F.3d 1331, 1334 (11th Cir. 2002). Exigent circumstances include
emergency situations involving legitimate concern for the safety of individuals.
Janis, 387 F.3d at 687; Holloway, 290 F.3d at 1335-37. Officers may enter a home
in an emergency without a warrant if they reasonably believe a person is in danger.
Holloway, 387 F.3d at 1338.

      Under the circumstances known to them at the time, the officers reasonably
believed an emergency situation justified a warrantless search of Heinen’s home to
see whether his family members were injured and in need of aid. Id. The fact that no


      *
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.

                                          -3-
victims were found does not render the police action unlawful. Id. at 1340. During
the search, the officers saw a machine gun leaning against the bedroom wall in plain
view. Because the officers’ warrantless presence in Heinen’s home was justified by
the emergency situation, the officers could lawfully seize the machine gun without
a warrant. Id.; Janis, 387 F.3d at 688.

      We thus affirm the district court’s denial of Heinen’s motion to suppress.
                      ______________________________




                                        -4-